No. 85-478
              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1986




MAURICE A. WARNER, JR.,
                Plaintiff and Appellant,


THE COUNTY COYU'4ISSIONEFS OF GALLATIN
COUNTY, et al.,
                Defendants and Respondents.




APPEAL FR.OM: District Court of the Eiahteenth Judicial District,
              In and for the County of Gallatin,
              The Honorable Frank Davis, Judge presiding.

COUNSEL OF RECORD:

         For Appellant:
                Michael P. Sand, Rozeman, Montana

         For Respondent:
                A. Michael Salvagni, County Attorney, Bozenan, Montana
                Thomas Anacker, Deputy County Atty., l3ozema.n




                                  Submitted on Briefs: Jan. 30, 1986
                                    Decided: March 20, 1986



Filed:    MAR 2 0 1986




                                  Clerk
Mr. Justice John C.               Sheehy delivered the Opinion of the
Court.




         Maurice Warner, Jr. brought an action in the District
Court of the Eighteenth Judicial District, Gallatin County to
enjoin         the     defendants      from    assessing     any     costs     for
improvements under Rural Improvement District No. 337 and to
declare the resolution creating the district null and void.
The District Court granted                summary     judgment in     favor of
defendants.           Plaintiff appeals.      We affirm.
         There is one issue in this case:                in fixing boundaries
of   a    rural       improvement district, can a board              of county
commissioners include less than the entire lot within the
district so as to equalize costs borne by each lot?
         In May 1984, a petition to create a rural improvement
district        relating     to     roads     and    entrance   lighting      was
circulated for signatures in Middle Creek Meadow Subdivisions
Nos. 1 and 3.           The petition provided, "        . . . each   lot in the
District shall pay an equal share for the costs and expenses
of such District, regardless of size."
         The    resolution        of   intention       to   create    a      rural
improvement district passed by the Gallatin County Commission
included 2,000 square feet of each lot closest to the roadway
in the boundaries of the district, although the lots varied
in       size        from   approximately       38,000      square    feet     to
approximately 312,000 square feet.                  The boundaries were drawn
in this manner so that the assessment against each lot would
be equal.
         Appellant argues this method of assessment is contrary
to 9 7-12-2151., MCA (1983) which provides in pertinent part:
      The board shall assess the entire cost of such
      improvements against the entire district. Each lot
      or parcel of land assessed in such district shall
      be assessed with that part of the whole cost which
      its area bears to the area of the entire district,
      exclusive of streets, avenues, alleys, and public
      places.
Appellant contends that this statute means the entire area of
all   lots must    be    included within   the   rural improvement
district boundaries.
      However, in Ricker v. City of Helena (1923), 68 Mont.
350, 2 1 8 P. 1049 this Court upheld a rural improvement
district which included only the front twenty-five feet of
the lots in its boundaries.      We held the city council has the
power to fix the boundaries of the district regardless of the
size of lots owned.       "Having the power to fix the boundaries
of the district, the council must have the right to fix the
same, independently of the ownership of the particular tracts
or parcels abutting upon the improvement, otherwise,        ...   it
might be obliged to fix the boundaries in such a manner that
gross inequality of costs and benefit would result."          - at
                                                              Id.


      Although R.icker involved a special improvement district
created by     a city council, we hold the ca.se is equally
applicable to rural improvement districts created by county
commissions.      Under S 7-12-2103(2), MCA      (1983)   the county
commission must describe the boundaries of a proposed rural
improvement district and that power is not affected by the
size of existing lots.
      The    summary    judgment for defendants granted by       the
District Court is affirmed.
We Concur: